Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities: “to at least one destination nod” likely was intended to be “to at least one destination node” (emphasis added to denote the error).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-20 of U.S. Patent No. US 10411996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broadens the scope of certain aspects of claim(s) 1, 8, and 9 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view 
Claim(s) 9 of the instant application merely broadens the scope of certain aspects of claim(s) 11, 16, 17 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Instant claim 9 differs from the patent in that a sink vertex is selected from a plurality of graph representations generated for a plurality of sink vertexes in the network environment.  However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the patent to have been able to derive such a concept.  Namely, patent claim 11 recites “constructing a graph representation … with at least one destination node as sink vertex for the graph representation.”  Thus a plurality of sink vertices would be readily inferred from the patent.  Further, to represent the graph representation from the perspective of each of the sink vertices would have not involved any inventive step by anyone well versed in network topology mapping (e.g. to indicate a particular node as the central node in a graph and then redraw the map with a different node as the central node).  Selection of a particular sink vertex is further disclosed by patent claim 11 in that a determination is made for a particular sink vertex; thus selection from a plurality of sink vertices would likewise be implied.
Claim(s) 16 of the instant application merely broadens the scope of certain aspects of claim(s) 18, 19, and 8 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  Instant claim 16 differs from the patent in that a sink vertex is selected from a plurality of graph representations generated for a plurality of sink vertexes in the network environment.  However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the patent to have been able to derive such a concept.  Namely, patent claim 18 recites “constructing a graph representation … with at least one destination node as sink vertex for the graph representation.”  Thus a plurality of sink vertices would be readily inferred from the patent.  Further, to represent the graph representation from the perspective of each of the sink vertices would have not involved any inventive step by anyone well versed in network topology mapping (e.g. to indicate a particular node as the central node in a graph and then redraw the map with a different node as the central node).  Selection of a particular sink vertex is further disclosed by patent claim 18 in that a determination is made for a particular sink vertex; thus selection from a plurality of sink vertices would likewise be implied.
Claim 2 of the instant application is substantively similar or readily derivable from claim 3 of the patent.
Claim 3 of the instant application is substantively similar or readily derivable from claim 4 of the patent.
Claim 4 of the instant application is substantively similar or readily derivable from claim 5 of the patent.
Claim 5 of the instant application is substantively similar or readily derivable from claim 1 of the patent.
Claim 6 of the instant application is substantively similar or readily derivable from claim 8 of the patent.
Claim 7 of the instant application is substantively similar or readily derivable from claim 9 of the patent.
Claim 8 of the instant application is substantively similar or readily derivable from claim 10 of the patent.
Claim 10 of the instant application is substantively similar or readily derivable from claim 12 of the patent.
Claim 11 of the instant application is substantively similar or readily derivable from claim 13 of the patent.
Claim 12 of the instant application is substantively similar or readily derivable from claim 14 of the patent.
Claim 13 of the instant application is substantively similar or readily derivable from claim 15 of the patent.
Claim 14 of the instant application is substantively similar or readily derivable from claim 16 of the patent.
Claim 15 of the instant application is substantively similar or readily derivable from claim 17 of the patent.
Claim 17 of the instant application is substantively similar or readily derivable from claim 4 of the patent.
Claim 18 of the instant application is substantively similar or readily derivable from claim 20 of the patent.
Claim 19 of the instant application is substantively similar or readily derivable from claim 8 of the patent.
Claim 20 of the instant application is substantively similar or readily derivable from claim 19 of the patent.

Response to Arguments
Applicant’s arguments with respect to the claim amendments, filed 01/29/2021, have been fully considered and overcome the previous art rejection of record.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415